COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  WC 4th AND RIO GRAND, LP,                                    No. 08-22-00073-CV
                                                  §
                       Appellant,                                Appeal from the
                                                  §
  v.                                                            345th District Court
                                                  §
  LA ZONA RIO, LLC,                                           of Travis County, Texas
                                                  §
                         Appellee.                          (TC# D-1-GN-20-007177)
                                                  §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 22, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brent C. Perry, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before November 22, 2022.

       IT IS SO ORDERED this 15th day of November, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.